
	
		II
		111th CONGRESS
		1st Session
		S. 2733
		IN THE SENATE OF THE UNITED STATES
		
			November 5, 2009
			Mr. Brown (for himself,
			 Ms. Mikulski, Mr. Franken, and Mr.
			 Bennet) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To provide for the establishment of a Private Education
		  Loan Ombudsman.
	
	
		1.Appointment of Private
			 Education Loan OmbudsmanThe
			 Secretary of the Treasury, in consultation with the Secretary of Education,
			 shall appoint a Private Education Loan Ombudsman (in this Act referred to as
			 the Ombudsman) to provide timely assistance to borrowers of
			 private education loans.
		2.Public
			 informationThe Secretary of
			 the Treasury and the Secretary of Education shall disseminate information about
			 the availability and functions of the Ombudsman to borrowers and potential
			 borrowers, as well as institutions of higher education, lenders, guaranty
			 agencies, loan servicers, and other participants in private education student
			 loan programs and Federal student loan programs.
		3.Functions of
			 OmbudsmanThe Ombudsman
			 appointed under this Act shall—
			(1)in accordance
			 with regulations of the Secretary of the Treasury, receive, review, and attempt
			 to resolve informally complaints from borrowers of loans described in section
			 1, including, as appropriate, attempts to resolve such complaints in
			 collaboration with the Department of Education and with institutions of higher
			 education, lenders, guaranty agencies, loan servicers, and other participants
			 in private education loan programs;
			(2)not later than 90
			 days after the date of enactment of this Act, establish a memorandum of
			 understanding with the student loan ombudsman established under section 141(f)
			 of the Higher Education Act of 1965 (20 U.S.C. 1018(f)), to ensure coordination
			 in providing assistance to serving borrowers seeking to resolve complaints
			 related to their private education or Federal student loans;
			(3)compile and
			 analyze data on borrower complaints regarding private education loans;
			 and
			(4)make appropriate
			 recommendations to the Secretary of the Treasury, the Secretary of Education,
			 the Committee on Banking, Housing, and Urban Affairs, and the Committee on
			 Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Financial Services and the Committee on Education and Labor of the House of
			 Representatives.
			4.Annual
			 Reports
			(a)In
			 generalThe Ombudsman shall prepare an annual report that
			 describes the activities, and evaluates the effectiveness of the Ombudsman
			 during the preceding year.
			(b)SubmissionThe
			 report required by subsection (a) shall be submitted on the same date annually
			 to the Secretary of the Treasury, the Secretary of Education, the Committee on
			 Banking, Housing, and Urban Affairs, and the Committee on Health, Education,
			 Labor, and Pensions of the Senate and the Committee on Financial Services and
			 the Committee on Education and Labor of the House of Representatives.
			5.DefinitionsFor purposes of this Act, the terms
			 private education loan and institution of higher
			 education have the same meanings as in section 140 of the Truth in
			 Lending Act (15 U.S.C. 1650).
		
